           Case 1:20-cv-00268-BLW Document 18 Filed 06/29/20 Page 1 of 3




Deb o rah A. F ergus o n
C rai g H. Durham
FER GUS ON DUR H AM , P LLC
2 2 3 N. 6 t h S t reet , S ui t e 325
B o i s e, Id aho 83702
T: (2 0 8 ) 724-2617
F: (2 0 8 ) 906-8663
d af@fe rg us ondurha m .com
ch d @ferg us ondu rha m .com

At t o rn ey s for P l ai nt i ffs


                                UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF IDAHO

 RECLAIM IDAHO, an Idaho Political
 Action Committee, and LUKE
 MAYVILLE,                                            Case No. 1:20-cv-00268-BLW

                            Plaintiff,
                                                      EXPEDITED MOTION TO
      v.                                              ENFORCE COURT’S
                                                      ORDER

 LAWERENCE DENNEY, in his official
 capacity as Idaho Secretary of State;
 BRADLEY LITTLE, in his official
 capacity as Governor of Idaho
                            Defendants.

        On June 23, 2020, to remedy the violation of Plaintiffs’ constitutional rights, this Court

ordered Defendants to choose either to certify the signatures that have been collected and place

Reclaim Idaho’s initiative on the November 2020 ballot for voter consideration, or to allow

Reclaim Idaho an additional 48-days to gather signatures through online solicitation and

submission. The Court gave Defendants until 5:00 p.m. on June 26 to make their election.




                                                 1
          Case 1:20-cv-00268-BLW Document 18 Filed 06/29/20 Page 2 of 3




       On June 26, the Court issued a written decision memorializing its ruling from the bench.

(Dkt. 14.)

       In Defendants’ “Notice and Motion to Stay Pursuant to F.R.C.P. 62(d) AND F.R.A.P. 8,”

filed on June 26, they provided notice that they did not intend to comply with the Court’s order

to choose either option. (Dkt. 16.) Today, the Court issued an order denying Defendants’ Motion

to Stay. (Dkt. 17.)

       Defendants have made it clear that they do not intend to comply with either option that

the Court ordered them to choose. In light of their extraordinary response, Reclaim Idaho

requests that the Court order Defendants to certify the initiative for the November ballot. The

other option would require a “process and protocol” to complete the requested 48-days of online

gathering of signatures. (Dkt. 17, pp. 3-4) Defendants’ clear response shows that they have no

intention of cooperating with Reclaim Idaho or complying with the Court’s order. For that

reason, Reclaim Idaho respectfully requests that the Court order Defendants to certify the

initiative for the November 2020 ballot. Defendants have already indicated that they will seek

Ninth Circuit review and such an order would put a definitive remedy before the appellate court.

Further, certification for the ballot is not as time-sensitive as the online gathering of signatures

would be.

       Respectfully submitted on this 29th day of June 2020.



                                               /s/Deborah A. Ferguson

                                               Craig H. Durham

                                               Attorneys for Plaintiffs




                                                  2
         Case 1:20-cv-00268-BLW Document 18 Filed 06/29/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify on this 29th day of June, 2020, I filed the foregoing electronically

through the CM/ECF system, which caused the following parties or counsel to be served by

electronic means, as more fully reflected on the Notice of Electronic Filing

       Robert A. Berry
       Megan Ann Larrondo
       robert.berry@ag.idaho.gov
       megan.larrondo@ag.idaho.gov
       Attorneys for Defendants

                                             /s/ Craig H. Durham




                                                 3
